          Case 2:20-cr-00625-JAK Document 1 Filed 12/22/20 Page 1 of 2 Page ID #:1



 1

 2

 3

 4                                                               12/22/2020
                                                                      JB
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   No. 2:20-cr-00625-JAK
11
                  Plaintiff,                     I N F O R M A T I O N
12
                  v.                             [21 U.S.C. §§ 963, 952(a),
13                                               960(a)(1), (b)(3): Attempted
     KYLE CONLEY,                                Importation of MDMA]
14
                  Defendant.
15

16
17           The United States charges:
18                      [21 U.S.C. §§ 963, 952(a), 960(a)(1), (b)(3)]
19           Beginning on an unknown date and continuing until on or about
20   October 2, 2019, in Los Angeles County, within the Central District
21   of California, defendant KYLE CONLEY knowingly and intentionally
22   attempted to import into the United States 3,4-
23   //
24   //
25   //
26
27

28
       Case 2:20-cr-00625-JAK Document 1 Filed 12/22/20 Page 2 of 2 Page ID #:2



 1   Methylenedioxymethamphetamine (“MDMA” or “ecstasy”), a Schedule I

 2   controlled substance.

 3                                      NICOLA T. HANNA
                                        United States Attorney
 4
                                        BRANDON D. FOX
 5                                      Assistant United States Attorney
                                        Chief, Criminal Division
 6

 7

 8                                      SCOTT M. GARRINGER
                                        Assistant United States Attorney
 9                                      Deputy Chief, Criminal Division

10                                      STEVEN R. WELK
                                        Assistant United States Attorney
11                                      Chief, Asset Forfeiture Section

12                                      DAN G. BOYLE
                                        Assistant United States Attorney
13                                      Asset Forfeiture Section

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                             2
